Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made on
June 3, 2009 by and among WELLCARE HEALTH PLANS, INC., a Delaware corporation
(“WellCare”), COMPREHENSIVE HEALTH MANAGEMENT, INC., a Florida corporation (the
“Corporation”), and THOMAS F. O’NEIL III, an individual (“Executive”), with
respect to the following facts and circumstances:

 

RECITALS

 

WHEREAS, WellCare, the Corporation and Executive entered into an Employment
Agreement dated as of April 1, 2008 (the “Existing Agreement”) pursuant to which
the Executive is serving as Senior Vice President, General Counsel and Secretary
of WellCare and the Corporation;

 

WHEREAS, WellCare, the Corporation and Executive wish to amend and restate the
Employment Agreement, as set forth herein, effective June 3, 2009, to provide
that Executive will cease to serve as Senior Vice President, General Counsel and
Secretary of WellCare and the Corporation on such effective date and instead
will thereafter serve as Vice Chairman of WellCare and the Corporation on the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the parties hereto agree as follows:

 


ARTICLE 1


 


EMPLOYMENT, TERM AND DUTIES


 


1.1           EMPLOYMENT.  THE CORPORATION WILL HEREBY EMPLOY EXECUTIVE AS VICE
CHAIRMAN OF THE CORPORATION, UPON THE TERMS AND CONDITIONS SET FORTH IN THIS
AGREEMENT.  DURING THE TERM, EXECUTIVE ALSO SHALL BE APPOINTED AS VICE CHAIRMAN
OF WELLCARE.  EXECUTIVE SHALL REPORT DIRECTLY TO THE EXECUTIVE CHAIRMAN OF THE
BOARD OF DIRECTORS OF WELLCARE.


 


1.2           TERM.  THE CORPORATION WILL EMPLOY EXECUTIVE, AND EXECUTIVE WILL
SERVE AS VICE CHAIRMAN OF THE CORPORATION COMMENCING ON JUNE 3, 2009 (THE
“EFFECTIVE DATE”) AND CONTINUING THEREAFTER FOR A TERM (THE “TERM”) ENDING ON
DECEMBER 31, 2009, UNLESS EARLIER TERMINATED UNDER ARTICLE 4.  PRIOR TO THE
EFFECTIVE DATE OF THIS AGREEMENT, THE EXISTING AGREEMENT SHALL REMAIN IN EFFECT
IN ACCORDANCE WITH ITS TERMS.


 


1.3           DUTIES.  EXECUTIVE SHALL PERFORM ALL THE DUTIES AND OBLIGATIONS
REASONABLY ASSOCIATED WITH THE POSITIONS OF VICE CHAIRMAN AND CONSISTENT WITH
THE BYLAWS OF WELLCARE AND THE CORPORATION AS IN EFFECT FROM TIME TO TIME,
SUBJECT TO THE SUPERVISION OF THE EXECUTIVE CHAIRMAN OF THE BOARD OF DIRECTORS
OF WELLCARE, AND SUCH OTHER EXECUTIVE DUTIES CONSISTENT WITH THE FOREGOING AS
ARE MUTUALLY AGREED UPON FROM TIME TO TIME BY EXECUTIVE AND THE EXECUTIVE
CHAIRMAN OF THE BOARD OF DIRECTORS OF WELLCARE.  EXECUTIVE SHALL PERFORM THE
SERVICES CONTEMPLATED HEREIN FAITHFULLY AND DILIGENTLY.  EXECUTIVE SHALL DEVOTE
SUBSTANTIALLY ALL HIS BUSINESS TIME AND EFFORTS TO THE RENDITION OF SUCH
SERVICES; PROVIDED, THAT EXECUTIVE MAY

 

--------------------------------------------------------------------------------



 


PARTICIPATE IN SOCIAL, CIVIC, CHARITABLE, RELIGIOUS, BUSINESS, EDUCATIONAL OR
PROFESSIONAL ASSOCIATIONS AND, WITH THE PRIOR APPROVAL OF THE BOARD OF DIRECTORS
OF WELLCARE (THE “BOARD”), SERVE ON THE BOARDS OF DIRECTORS OF COMPANIES SO LONG
AS SUCH PARTICIPATION DOES NOT MATERIALLY INTERFERE WITH THE DUTIES AND
OBLIGATIONS OF EXECUTIVE HEREUNDER.


 


1.4           PRIMARY WORK LOCATION.  EFFECTIVE ON THE EFFECTIVE DATE, EXECUTIVE
WILL NO LONGER BE REQUIRED TO PERFORM THE SERVICES HEREUNDER AT THE
CORPORATION’S OFFICES LOCATED IN THE METROPOLITAN AREA OF TAMPA, FLORIDA. 
EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE NATURE OF THE CORPORATION’S BUSINESS
WILL REQUIRE TRAVEL FROM TIME TO TIME.  CORPORATION WILL PAY OR REIMBURSE
EXECUTIVE FOR ALL REASONABLE EXPENSES INCURRED IN TRAVELING IN CONNECTION WITH
HIS EMPLOYMENT HEREUNDER.


 


ARTICLE 2


 


COMPENSATION


 


2.1           SALARY.  IN CONSIDERATION FOR EXECUTIVE’S SERVICES HEREUNDER, THE
CORPORATION SHALL PAY EXECUTIVE A BASE SALARY AT THE RATE OF NOT LESS THAN
$41,667 PER MONTH DURING THE TERM, PAYABLE IN ACCORDANCE WITH THE CORPORATION’S
REGULAR PAYROLL SCHEDULE FROM TIME TO TIME (LESS ANY DEDUCTIONS REQUIRED FOR
SOCIAL SECURITY, STATE, FEDERAL AND LOCAL WITHHOLDING TAXES, AND ANY OTHER
AUTHORIZED OR MANDATED SIMILAR WITHHOLDINGS).


 


2.2           BONUS.  EXECUTIVE SHALL BE ENTITLED TO EARN A BONUS WITH RESPECT
TO CALENDAR YEAR 2009, BASED UPON ACHIEVEMENT OF THE PERFORMANCE OBJECTIVES
AGREED TO BY THE CORPORATION AND EXECUTIVE.  THE TARGETED BONUS SHALL BE FIFTY
PERCENT (50%) OF EXECUTIVE’S ANNUAL BASE SALARY FOR SUCH YEAR.  ANY SUCH BONUS
EARNED BY EXECUTIVE SHALL BE PAID IN CASH WITHIN THIRTY (30) DAYS AFTER THE
DELIVERY OF AUDITED FINANCIAL STATEMENTS BY THE CORPORATION’S OUTSIDE AUDITING
FIRM; PROVIDED, HOWEVER, THAT THE BONUS SHALL, IN ALL EVENTS, BE PAID TO
EXECUTIVE BY NO LATER THAN MARCH 15, 2010.  EXECUTIVE MAY ALSO RECEIVE SPECIAL
BONUSES IN ADDITION TO HIS ANNUAL BONUS ELIGIBILITY AT THE DISCRETION OF THE
COMMITTEE.


 


2.3           [INTENTIONALLY OMITTED]


 


2.4           DEFINITION OF CHANGE OF CONTROL.


 


2.4.1        FOR PURPOSES OF THIS AGREEMENT, A “CHANGE OF CONTROL” SHALL MEAN
THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS:


 

(A)                                  THE DIRECT OR INDIRECT ACQUISITION BY AN
UNRELATED PERSON OR GROUP OF BENEFICIAL OWNERSHIP (EACH AS DEFINED IN
SECTION 2.4.4) OF STOCK THAT, TOGETHER WITH STOCK ALREADY BENEFICIALLY OWNED BY
SUCH PERSON OR GROUP, CONSTITUTES MORE THAN 50% OF THE VOTING POWER OF
WELLCARE’S ISSUED AND OUTSTANDING VOTING STOCK OR MORE THAN 50% OF THE FAIR
MARKET VALUE OF WELLCARE’S ISSUED AND OUTSTANDING STOCK;

 

2

--------------------------------------------------------------------------------


 

(B)                                 THE DIRECT OR INDIRECT SALE OR TRANSFER BY
WELLCARE OF SUBSTANTIALLY ALL OF ITS ASSETS TO ONE OR MORE UNRELATED PERSONS OR
GROUPS IN A SINGLE TRANSACTION OR A SERIES OF RELATED TRANSACTIONS;

 

(C)                                  THE MERGER, CONSOLIDATION OR REORGANIZATION
OF WELLCARE WITH OR INTO ANOTHER CORPORATION OR OTHER ENTITY IN WHICH THE
BENEFICIAL OWNERS OF MORE THAN 50% OF THE VOTING POWER OF WELLCARE’S ISSUED AND
OUTSTANDING VOTING SECURITIES IMMEDIATELY BEFORE SUCH MERGER, CONSOLIDATION OR
REORGANIZATION DO NOT OWN, DIRECTLY OR INDIRECTLY, MORE THAN 50% OF THE VOTING
POWER OF THE ISSUED AND OUTSTANDING VOTING SECURITIES OF THE SURVIVING
CORPORATION OR OTHER ENTITY IMMEDIATELY AFTER SUCH MERGER, CONSOLIDATION OR
REORGANIZATION; OR

 

(D)                                 DURING ANY CONSECUTIVE 12-MONTH PERIOD,
INDIVIDUALS WHO AT THE BEGINNING OF SUCH PERIOD CONSTITUTED THE BOARD (TOGETHER
WITH ANY NEW DIRECTORS WHOSE ELECTION TO THE BOARD OR WHOSE NOMINATION FOR
ELECTION BY THE STOCKHOLDERS OF WELLCARE WAS APPROVED BY A VOTE OF A MAJORITY OF
THE DIRECTORS ON THE BOARD THEN STILL IN OFFICE WHO WERE EITHER DIRECTORS AT THE
BEGINNING OF SUCH PERIOD OR WHOSE ELECTION OR NOMINATION FOR ELECTION WAS
PREVIOUSLY SO APPROVED) CEASE FOR ANY REASON TO CONSTITUTE A MAJORITY OF THE
MEMBERS OF THE BOARD THEN IN OFFICE.

 


2.4.2        NOTWITHSTANDING SECTION 2.4.1, NONE OF THE EVENTS SET FORTH IN
SECTION 2.4.1 SHALL CONSTITUTE A CHANGE OF CONTROL IF SUCH EVENT IS NOT A
“CHANGE IN CONTROL EVENT”  UNDER TREASURY REGULATIONS SECTION 1.409A-3(I)(5) OR
SUCCESSOR GUIDANCE OF THE INTERNAL REVENUE SERVICE.


 


2.4.3        FOR PURPOSES OF DETERMINING WHETHER A CHANGE OF CONTROL HAS
OCCURRED, A PERSON OR GROUP SHALL NOT BE DEEMED TO BE “UNRELATED” IF: (A) SUCH
PERSON OR GROUP DIRECTLY OR INDIRECTLY HAS BENEFICIAL OWNERSHIP OF MORE THAN 50%
OF THE ISSUED AND OUTSTANDING VOTING POWER OF WELLCARE’S VOTING SECURITIES
IMMEDIATELY BEFORE THE TRANSACTION IN QUESTION, (B) WELLCARE HAS BENEFICIAL
OWNERSHIP OF MORE THAN 50% OF THE VOTING POWER OF THE ISSUED AND OUTSTANDING
VOTING SECURITIES OF SUCH PERSON OR GROUP, OR (C) MORE THAN 50% OF THE VOTING
POWER OF THE ISSUED AND OUTSTANDING VOTING SECURITIES OF SUCH PERSON OR GROUP
ARE OWNED, DIRECTLY OR INDIRECTLY, BY BENEFICIAL OWNERS OF MORE THAN 50% OF THE
ISSUED AND OUTSTANDING VOTING POWER OF WELLCARE VOTING SECURITIES IMMEDIATELY
BEFORE THE TRANSACTION IN QUESTION.


 


2.4.4        THE TERMS “PERSON,” “GROUP,” “BENEFICIAL  OWNER,” AND “BENEFICIAL
OWNERSHIP” SHALL HAVE THE MEANINGS USED IN THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.  NOTWITHSTANDING THE FOREGOING, (A) PERSONS WILL NOT BE CONSIDERED
TO BE ACTING AS A GROUP SOLELY BECAUSE THEY PURCHASE OR OWN STOCK OF WELLCARE AT
THE SAME TIME, OR AS A RESULT OF PURCHASES IN THE SAME PUBLIC OFFERING,
(B) PERSONS WILL  BE CONSIDERED TO BE ACTING AS A “GROUP” IF THEY ARE OWNERS OF
A CORPORATION THAT ENTERS INTO A MERGER, CONSOLIDATION, REORGANIZATION, PURCHASE
OR ACQUISITION OF STOCK, OR SIMILAR BUSINESS TRANSACTION, WITH WELLCARE, AND
(C) IF A PERSON, INCLUDING ON ENTITY, OWNS STOCK BOTH IN WELLCARE AND IN A
CORPORATION THAT ENTERS INTO A MERGER,

 

3

--------------------------------------------------------------------------------



 


CONSOLIDATION, REORGANIZATION, PURCHASE OR ACQUISITION OF STOCK, OR SIMILAR
TRANSACTION, WITH WELLCARE, SUCH PERSON SHALL BE CONSIDERED TO BE ACTING AS A
GROUP WITH OTHER SHAREHOLDERS ONLY WITH RESPECT TO THE OWNERSHIP IN SUCH
CORPORATION PRIOR TO THE TRANSACTION.


 


ARTICLE 3


 


EXECUTIVE BENEFITS


 


3.1           VACATION.  EXECUTIVE SHALL BE ENTITLED TO NOT LESS THAN FOUR WEEKS
OF VACATION EACH CALENDAR YEAR, WITHOUT REDUCTION IN COMPENSATION, AND OTHERWISE
IN ACCORDANCE WITH THE GENERAL POLICIES OF THE CORPORATION APPLICABLE GENERALLY
TO OTHER SENIOR EXECUTIVES OF THE CORPORATION.  NOTWITHSTANDING THE FOREGOING,
VACATION NOT USED IN ONE YEAR WILL CARRY OVER TO FUTURE YEARS WITHOUT LIMIT.


 


3.2           EMPLOYEE BENEFITS.  EXECUTIVE SHALL RECEIVE ALL GROUP INSURANCE
AND PENSION PLAN BENEFITS AND ANY OTHER BENEFITS ON THE SAME BASIS AS ARE
AVAILABLE TO OTHER SENIOR EXECUTIVES OF THE CORPORATION UNDER THE CORPORATION
PERSONNEL POLICIES IN EFFECT FROM TIME TO TIME.  EXECUTIVE SHALL RECEIVE ALL
OTHER SUCH FRINGE BENEFITS AS THE CORPORATION MAY OFFER TO OTHER SENIOR
EXECUTIVES OF THE CORPORATION GENERALLY UNDER THE CORPORATION PERSONNEL POLICIES
IN EFFECT FROM TIME TO TIME, SUCH AS HEALTH AND DISABILITY INSURANCE COVERAGE
AND PAID SICK LEAVE.  COMMENCING ON THE EFFECTIVE DATE AND CONTINUING THROUGH
SEPTEMBER 11, 2009, EXECUTIVE SHALL RECEIVE OTHER EXPENSE REIMBURSEMENTS OF
$4,600 PER MONTH (PRORATED FOR THE PARTIAL MONTH OF SEPTEMBER 2009) FOR EXPENSES
INCURRED IN CONNECTION WITH HIS EMPLOYMENT WITH THE CORPORATION.


 


3.3           INDEMNIFICATION.  WELLCARE, THE CORPORATION AND EXECUTIVE HAVE
ENTERED INTO AN INDEMNIFICATION AGREEMENT (THE “INDEMNIFICATION AGREEMENT”)
PROVIDING, AMONG OTHER THINGS, FOR INDEMNIFICATION OF EXECUTIVE TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW.  THE INDEMNIFICATION AGREEMENT WILL CONTINUE
IN EFFECT IN ACCORDANCE WITH ITS TERMS.


 


3.4           REIMBURSEMENT FOR EXPENSES.  EXECUTIVE SHALL BE REIMBURSED BY THE
CORPORATION FOR ALL DOCUMENTED REASONABLE EXPENSES INCURRED BY EXECUTIVE IN THE
PERFORMANCE OF HIS DUTIES OR OTHERWISE IN FURTHERANCE OF THE BUSINESS OF THE
CORPORATION IN ACCORDANCE WITH THE POLICIES OF THE CORPORATION IN EFFECT FROM
TIME TO TIME.


 


3.5           ADDITIONAL PAYMENTS.  SO LONG AS EXECUTIVE REMAINS EMPLOYED BY THE
CORPORATION THROUGH DECEMBER 31, 2009, HE SHALL BE PAID BY THE CORPORATION AN
AMOUNT EQUAL TO THE SUM OF (I) $500,000, AND (II) THE HIGHER OF (X) HIS ANNUAL
BONUS FOR CALENDAR YEAR 2008 OR (Y) HIS ANNUAL BONUS FOR CALENDAR YEAR 2009. 
THE AMOUNT SET FORTH IN CLAUSE (I) OF THIS SECTION 3.5 SHALL BE PAID TO
EXECUTIVE IN CASH ON DECEMBER 31, 2009, AND THE AMOUNT SET FORTH IN CLAUSE
(II) OF THIS SECTION 3.5 SHALL BE PAID TO EXECUTIVE IN CASH WITHIN THIRTY (30)
DAYS AFTER THE DELIVERY OF AUDITED FINANCIAL STATEMENTS BY THE CORPORATION’S
OUTSIDE AUDITING FIRM, PROVIDED THAT SUCH CLAUSE (II) AMOUNT SHALL, IN ALL
EVENTS, BE PAID TO EXECUTIVE BY NO LATER THAN MARCH 15, 2010.

 

4

--------------------------------------------------------------------------------



 


ARTICLE 4


 


TERMINATION


 


4.1           GROUNDS FOR TERMINATION.


 


4.1.1        DEATH OR DISABILITY.  EXECUTIVE’S EMPLOYMENT SHALL TERMINATE
IMMEDIATELY IN THE EVENT OF EXECUTIVE’S DEATH OR DISABILITY.  “DISABILITY” MEANS
EXECUTIVE IS UNABLE TO ENGAGE IN ANY SUBSTANTIAL GAINFUL BUSINESS ACTIVITY BY
REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE
EXPECTED TO RESULT IN DEATH OR THAT HAS RENDERED EXECUTIVE UNABLE TO EFFECTIVELY
CARRY OUT HIS DUTIES AND OBLIGATIONS UNDER THIS AGREEMENT OR UNABLE TO
EFFECTIVELY AND ACTIVELY PARTICIPATE IN THE MANAGEMENT OF WELLCARE AND THE
CORPORATION FOR A PERIOD OF 90 CONSECUTIVE DAYS OR FOR SHORTER PERIODS
AGGREGATING TO 120 DAYS (WHETHER OR NOT CONSECUTIVE) DURING ANY CONSECUTIVE 12
MONTHS OF THE TERM.


 


4.1.2        CAUSE.  THE CORPORATION SHALL HAVE THE RIGHT TO TERMINATE
EXECUTIVE’S EMPLOYMENT BY GIVING WRITTEN NOTICE OF SUCH TERMINATION TO EXECUTIVE
UPON THE OCCURRENCE OF ANY ONE OR MORE OF THE FOLLOWING EVENTS (“CAUSE”):


 

(A)                                  ANY WILLFUL ACT OR WILLFUL OMISSION, OTHER
THAN AS A RESULT OF EXECUTIVE’S DISABILITY, THAT REPRESENTS A BREACH OF ANY OF
THE TERMS OF THIS AGREEMENT TO THE MATERIAL DETRIMENT OF WELLCARE OR THE
CORPORATION;

 

(B)                                 BAD FAITH BY EXECUTIVE IN THE PERFORMANCE OF
HIS DUTIES, CONSISTING OF WILLFUL ACTS OR WILLFUL OMISSIONS, OTHER THAN AS A
RESULT OF EXECUTIVE’S DISABILITY, TO THE MATERIAL DETRIMENT OF WELLCARE OR THE
CORPORATION.

 

(C)                                  EXECUTIVE’S CONVICTION OF, OR PLEADING
GUILTY OR NOLO CONTENDERE TO, A CRIME THAT CONSTITUTES A FELONY INVOLVING FRAUD,
CONVERSION, MISAPPROPRIATION, OR EMBEZZLEMENT UNDER THE LAWS OF THE UNITED
STATES OR ANY POLITICAL SUBDIVISION THEREOF, WHICH CONVICTION HAS BECOME FINAL
AND NON-APPEALABLE.

 


4.1.3        GOOD REASON.  EXECUTIVE MAY TERMINATE HIS EMPLOYMENT UNDER THIS
AGREEMENT BY GIVING WRITTEN NOTICE TO THE CORPORATION UPON THE OCCURRENCE OF ANY
ONE OR MORE OF THE FOLLOWING EVENTS (“GOOD REASON”):


 

(A)                                  A MATERIAL DIMINUTION DURING THE TERM IN
EXECUTIVE’S AUTHORITY, DUTIES OR RESPONSIBILITIES, OR ANY CHANGE IN EXECUTIVE’S
TITLE;

 

(B)                                 A MATERIAL DIMINUTION DURING THE TERM IN
EXECUTIVE’S BASE SALARY OR BONUS OPPORTUNITY; OR

 

(C)                                  A MATERIAL BREACH BY WELLCARE OR THE
CORPORATION OF ANY TERM OF THIS AGREEMENT.

 

5

--------------------------------------------------------------------------------



 


4.1.4        OPPORTUNITY TO CURE.  NOTWITHSTANDING SECTIONS 4.1.2 AND 4. 1.3, IT
SHALL BE A CONDITION PRECEDENT TO A PARTY’S RIGHT TO TERMINATE EXECUTIVE’S
EMPLOYMENT FOR CAUSE OR GOOD REASON, AS APPLICABLE, THAT (A) SUCH PARTY SHALL
HAVE FIRST GIVEN THE OTHER PARTY WRITTEN NOTICE STATING WITH REASONABLE
SPECIFICITY THE BREACH ON WHICH SUCH TERMINATION IS PREMISED WITHIN 90 DAYS
AFTER THE PARTY PROVIDING SUCH NOTICE BECOMES AWARE OF SUCH BREACH, AND (B) IF
SUCH BREACH IS SUSCEPTIBLE OF CURE OR REMEDY, SUCH BREACH HAS NOT BEEN CURED OR
REMEDIED WITHIN FORTY-FIVE (45) DAYS AFTER RECEIPT OF SUCH NOTICE.


 


4.1.5        ANY OTHER REASON.  NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN,
THE CORPORATION SHALL HAVE THE RIGHT TO TERMINATE EXECUTIVE’S EMPLOYMENT UNDER
THIS AGREEMENT AT ANY TIME WITHOUT CAUSE BY GIVING WRITTEN NOTICE OF SUCH
TERMINATION TO EXECUTIVE, AND EXECUTIVE SHALL HAVE THE RIGHT TO TERMINATE
EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT AT ANY TIME WITHOUT GOOD REASON BY
GIVING WRITTEN NOTICE OF SUCH TERMINATION TO THE CORPORATION.


 


4.2           TERMINATION DATE.  EXCEPT AS PROVIDED IN SECTION 4.1.1 WITH
RESPECT TO EXECUTIVE’S DEATH OR DISABILITY, AND SUBJECT TO SECTION 4.1.4, ANY
TERMINATION UNDER SECTION 4.1 SHALL BE EFFECTIVE UPON RECEIPT OF NOTICE BY
EXECUTIVE OR THE CORPORATION, AS THE CASE MAY BE, OF SUCH TERMINATION OR UPON
SUCH OTHER LATER DATE AS MAY BE PROVIDED HEREIN OR SPECIFIED BY THE CORPORATION
OR EXECUTIVE IN THE NOTICE (THE “TERMINATION DATE”).


 


4.3           EFFECT OF TERMINATION.


 


4.3.1        TERMINATION WITH CAUSE OR WITHOUT GOOD REASON.  IN THE EVENT THAT
EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE CORPORATION WITH CAUSE OR BY
EXECUTIVE WITHOUT GOOD REASON, THE CORPORATION SHALL PAY ALL ACCRUED OBLIGATIONS
TO EXECUTIVE IN A LUMP SUM IN CASH WITHIN TEN (10) DAYS AFTER THE TERMINATION
DATE (EXCEPT THAT ANY “DEFERRED COMPENSATION”, WITHIN THE MEANING OF
SECTION 409A OF THE CODE, SHALL BE PAID AT THE TIME OR TIMES OTHERWISE PROVIDED
UNDER THE TERMS OF THE APPLICABLE PLAN OR ARRANGEMENT).  “ACCRUED OBLIGATIONS”
MEANS THE SUM OF (A) EXECUTIVE’S BASE SALARY HEREUNDER THROUGH THE TERMINATION
DATE TO THE EXTENT NOT THERETOFORE PAID, (B) THE AMOUNT OF ANY INCENTIVE
COMPENSATION, DEFERRED COMPENSATION AND OTHER CASH COMPENSATION ACCRUED BY
EXECUTIVE AS OF THE TERMINATION DATE TO THE EXTENT NOT THERETOFORE PAID, AND
(C) ANY VACATION PAY, EXPENSE REIMBURSEMENTS AND OTHER CASH ENTITLEMENTS ACCRUED
BY EXECUTIVE AS OF THE TERMINATION DATE TO THE EXTENT NOT THERETOFORE PAID.


 


4.3.2        TERMINATION WITHOUT CAUSE OR WITH GOOD REASON.  IN THE EVENT THAT
EXECUTIVE’S EMPLOYMENT TERMINATED BY THE CORPORATION WITHOUT CAUSE OR BY
EXECUTIVE FOR GOOD REASON:


 

(A)                                  THE CORPORATION SHALL PAY ALL ACCRUED 
OBLIGATIONS TO EXECUTIVE IN A LUMP SUM IN CASH WITHIN TEN (10) DAYS OF THE
TERMINATION DATE (EXCEPT THAT ANY “DEFERRED COMPENSATION”, WITHIN THE MEANING OF
SECTION 409A OF THE CODE, SHALL BECOME VESTED IN FULL ON THE TERMINATION DATE,
BUT SHALL BE PAID AT THE TIME OR TIMES OTHERWISE PROVIDED UNDER THE TERMS OF THE
APPLICABLE PLAN OR ARRANGEMENT);

 

(B)                                 THE CORPORATION SHALL PAY TO EXECUTIVE, IN A
LUMP SUM IN CASH NO LATER THAN THE SEVERANCE PAYMENT DEADLINE (AS DEFINED IN

 

6

--------------------------------------------------------------------------------


 

SECTION 4.3.4), AN AMOUNT EQUAL TO THE SUM OF (I) THE AMOUNT EQUAL TO
EXECUTIVE’S BASE SALARY, AS IN EFFECT ON THE TERMINATION DATE, FOR THE PERIOD
FROM THE TERMINATION DATE THROUGH DECEMBER 31, 2009, (II) $750,000, AND (III) AN
AMOUNT EQUAL TO EXECUTIVE’S TARGET ANNUAL BONUS FOR CALENDAR YEAR 2009, AS SET
FORTH IN SECTION 2.2 ABOVE.

 

(C)                                  FOR THE DURATION OF THE APPLICABLE COBRA
PERIOD, THE CORPORATION SHALL CONTINUE TO PROVIDE MEDICAL, DENTAL AND VISION
CARE AND LIFE INSURANCE BENEFITS TO EXECUTIVE AND/OR EXECUTIVE’S FAMILY AT LEAST
EQUAL TO THOSE WHICH WOULD HAVE BEEN PROVIDED TO THEM IN ACCORDANCE WITH
SECTION 3.2; PROVIDED, FURTHER, THAT EXECUTIVE AGREES TO ELECT COBRA COVERAGE TO
THE EXTENT AVAILABLE UNDER THE CORPORATION’S HEALTH INSURANCE PLANS (AND THE
CORPORATION SHALL REIMBURSE THE COST OF ANY PREMIUMS FOR SUCH COVERAGE THROUGH
DECEMBER 31, 2009 ON AN AFTER-TAX BASIS).  ANY PAYMENT OR REIMBURSEMENT UNDER
THIS SECTION 4.3.2(C) THAT IS TAXABLE TO EXECUTIVE OR ANY OF HIS FAMILY MEMBERS
SHALL BE MADE (SUBJECT TO THE PROVISIONS OF SUCH HEALTH CARE PLANS THAT MAY
REQUIRE EARLIER PAYMENT) BY DECEMBER 31 OF THE CALENDAR YEAR FOLLOWING THE
CALENDAR YEAR IN WHICH EXECUTIVE OR SUCH FAMILY MEMBER INCURRED THE EXPENSE.

 


4.3.3        TERMINATION DUE TO DEATH OR DISABILITY.  IN THE EVENT THAT
EXECUTIVE’S EMPLOYMENT IS TERMINATED DUE TO EXECUTIVE’S DEATH OR DISABILITY THE
CORPORATION SHALL PAY ALL ACCRUED OBLIGATIONS TO EXECUTIVE OR EXECUTIVE’S ESTATE
IN A LUMP SUM IN CASH WITHIN TEN (10) DAYS AFTER THE TERMINATION DATE (EXCEPT
THAT ANY “DEFERRED COMPENSATION”, WITHIN THE MEANING OF SECTION 409A OF THE
CODE, SHALL BECOME VESTED IN FULL ON THE TERMINATION DATE, BUT SHALL BE PAID AT
THE TIME OR TIMES OTHERWISE PROVIDED UNDER THE TERMS OF THE APPLICABLE PLAN OR
ARRANGEMENT).


 


4.3.4        WAIVER AND RELEASE AGREEMENT.  IN CONSIDERATION OF THE SEVERANCE
PAYMENTS AND OTHER BENEFITS DESCRIBED IN CLAUSES (B) AND (C) OF SECTION 4.3.2,
TO WHICH SEVERANCE PAYMENTS AND BENEFITS EXECUTIVE WOULD NOT OTHERWISE BE
ENTITLED, AND AS A PRECONDITION TO EXECUTIVE BECOMING ENTITLED TO SUCH SEVERANCE
PAYMENTS AND OTHER BENEFITS UNDER THIS AGREEMENT, EXECUTIVE AGREES TO EXECUTE
AND DELIVER TO THE CORPORATION WITHIN 50 DAYS AFTER THE APPLICABLE TERMINATION
DATE A WAIVER AND RELEASE AGREEMENT IN THE FORM ATTACHED HERETO AS EXHIBIT A
WITHOUT ALTERATION OR ADDITION OTHER THAN TO INCLUDE THE DATE (THE “RELEASE”). 
IF EXECUTIVE FAILS TO EXECUTE AND DELIVER THE RELEASE AGREEMENT WITHIN 50 DAYS
AFTER THE APPLICABLE TERMINATION DATE, OR IF EXECUTIVE REVOKES SUCH RELEASE AS
PROVIDED THEREIN, THE CORPORATION SHALL HAVE NO OBLIGATION TO PROVIDE ANY OF THE
SEVERANCE PAYMENTS AND OTHER BENEFITS DESCRIBED IN CLAUSES (B) AND (C) OF
SECTION 4.3.2.  THE TIMING OF SEVERANCE PAYMENTS UNDER CLAUSE (B) OF
SECTION 4.3.2 UPON EXECUTIVE’S EXECUTION AND DELIVERY OF THE RELEASE SHALL BE
FURTHER GOVERNED BY THE FOLLOWING PROVISIONS (THE LAST DATE ON WHICH SUCH
PAYMENTS MAY BE MADE, THE “SEVERANCE PAYMENT DEADLINE”):

 

7

--------------------------------------------------------------------------------


 

(A)                                  IN ANY CASE IN WHICH THE RELEASE (AND THE
EXPIRATION OF ANY REVOCATION RIGHTS PROVIDED THEREIN) COULD ONLY BECOME
EFFECTIVE IN A PARTICULAR TAX YEAR OF EXECUTIVE, PAYMENTS CONDITIONED ON
EXECUTION OF THE RELEASE SHALL BE MADE WITHIN 10 DAYS AFTER THE RELEASE BECOMES
EFFECTIVE AND SUCH REVOCATION RIGHTS HAVE LAPSED.

 

(B)                                 IN ANY CASE IN WHICH THE RELEASE (AND THE
EXPIRATION OF ANY REVOCATION RIGHTS PROVIDED THEREIN) COULD BECOME EFFECTIVE IN
ONE OF TWO TAXABLE YEARS OF EXECUTIVE DEPENDING ON WHEN EXECUTIVE EXECUTES AND
DELIVERS THE RELEASE, PAYMENTS CONDITIONED ON EXECUTION OF THE RELEASE SHALL BE
MADE WITHIN 10 DAYS AFTER THE RELEASE BECOMES EFFECTIVE AND SUCH REVOCATION
RIGHTS HAVE LAPSED, BUT NOT EARLIER THAN THE FIRST BUSINESS DAY OF THE LATER OF
SUCH TAX YEARS.

 


4.4                                 SECTION 409A.


 

4.4.1                        Required Delay For Certain Deferred Compensation
and Section 409A.  In the event that any compensation with respect to
Executive’s termination is “deferred compensation” within the meaning of
Section 409A of the Code and the regulations promulgated thereunder
(“Section 409A”), the stock of WellCare, the Corporation or any affiliate is
publicly traded on an established securities market or otherwise, and Executive
is determined to be a “specified employee,” as defined in
Section 409A(a)(2)(B)(i) of the Code, payment of such compensation shall be
delayed as required by Section 409A.  Such delay shall last six (6) months from
the date of Executive’s “separation from service” (within the meaning of Treas.
Reg. Section 1.409A-1(h)) with the Corporation, except in the event of
Executive’s death.  On the first day of the seventh month following the date of
separation from service with the Corporation, or, if earlier, Executive’s death,
the Corporation will make a catch-up payment to Executive equal to the total
amount of such payments that would have been made during the six-month period
but for this Section 4.4.  Such catch-up payment shall bear simple interest at
the prime rate of interest as published by The Wall Street Journal’s bank survey
as of the first day of the six month period, which such interest shall be paid
with the catch-up payment.  Wherever payments under this Agreement are to be
made in installments, each such installment shall be deemed to be a separate
payment for purposes of Section 409A.  Notwithstanding any provision of this
Agreement to the contrary, for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment that are considered deferred compensation under
Section 409A, references to Executive’s “termination of employment” (and
corollary terms) with the Corporation shall be construed to refer to Executive’s
“separation from service” (within the meaning of Treas. Reg.
Section 1.409A-1(h)) with the Corporation.

 

4.4.2                        Additional Section 409A Provisions.  It is intended
that this Agreement will comply with Section 409A, to the extent the Agreement
is subject thereto, and the Agreement shall be interpreted on a basis consistent
with such intent.  With respect to any reimbursement or in-kind benefit
arrangements of the Corporation and its affiliates that

 

8

--------------------------------------------------------------------------------


 

constitute deferred compensation for purposes of Section 409A, except as
otherwise permitted by Section 409A, the following conditions shall be
applicable: (i) the amount eligible for reimbursement, or in-kind benefits
provided, under any such arrangement in one calendar year may not affect the
amount eligible for reimbursement, or in-kind benefits to be provided, under
such arrangement in any other calendar year (except that the health and dental
plans may impose a generally applicable limit on the amount that may be
reimbursed or paid), (ii) any reimbursement must be made on or before the last
day of the calendar year following the calendar year in which the expense was
incurred, and (iii) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit.  Whenever a payment
under this Agreement specifies a payment period with reference to a number of
days (e.g., “payment shall be made within thirty (30) days after termination of
employment”), the actual date of payment within the specified period shall be
within the sole discretion of the Corporation.

 


4.5                                 ADDITIONAL PAYMENTS.


 


4.5.1                        GROSS-UP FOR EXCISE TAX.  ANYTHING IN THIS
AGREEMENT TO THE CONTRARY NOTWITHSTANDING, IN THE EVENT IT SHALL BE DETERMINED
THAT ANY PAYMENT OR DISTRIBUTION BY THE CORPORATION OR WELLCARE (OR ANY
ACQUIRING COMPANY OR ITS AFFILIATE) TO OR FOR THE BENEFIT OF EXECUTIVE (WHETHER
PAID OR PAYABLE OR DISTRIBUTED OR DISTRIBUTABLE PURSUANT TO THE TERMS OF THIS
AGREEMENT OR OTHERWISE, BUT DETERMINED WITHOUT REGARD TO ANY ADDITIONAL PAYMENTS
REQUIRED UNDER THIS SECTION 4.5) (A “PAYMENT”) WOULD BE SUBJECT TO THE EXCISE
TAX IMPOSED BY SECTION 4999 OF THE CODE, OR IF ANY INTEREST OR PENALTIES ARE
INCURRED BY EXECUTIVE WITH RESPECT TO SUCH EXCISE TAX (SUCH EXCISE TAX, TOGETHER
WITH ANY SUCH INTEREST AND PENALTIES, BEING HEREINAFTER COLLECTIVELY REFERRED TO
AS THE “EXCISE TAX”), THEN EXECUTIVE SHALL BE ENTITLED TO RECEIVE AN ADDITIONAL
PAYMENT (A “GROSS-UP PAYMENT”) IN AN AMOUNT SUCH THAT, AFTER PAYMENT BY
EXECUTIVE OF ALL TAXES (INCLUDING INTEREST OR PENALTIES IMPOSED WITH RESPECT TO
SUCH TAXES, BUT NOT INCLUDING INTEREST AND PENALTIES IMPOSED BY REASON OF
EXECUTIVE’S FAILURE TO FILE TIMELY TAX RETURNS OR TO PAY TAXES SHOWN DUE ON SUCH
RETURNS AND ANY INTEREST, ADDITIONS, INCREASES OR PENALTIES UNRELATED TO THE
EXCISE TAX OR THE GROSS-UP PAYMENT), INCLUDING, WITHOUT LIMITATION, THE EXCISE
TAX IMPOSED UPON THE GROSS-UP PAYMENT, EXECUTIVE RETAINS AN AMOUNT OF THE
GROSS-UP PAYMENT EQUAL TO THE EXCISE TAX IMPOSED UPON THE PAYMENT. 
NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 4.5.1 IN THE EVENT THE
AMOUNT OF PAYMENTS SUBJECT TO THE EXCISE TAX EXCEEDS THE PRODUCT (THE “PARACHUTE
PAYMENT LIMIT”) OF 2.99 AND EXECUTIVE’S APPLICABLE “BASE AMOUNT” (AS SUCH TERM
IS DEFINED FOR PURPOSES OF SECTION 4999 OF THE CODE) BY LESS THAN TEN PERCENT
(10%) OF EXECUTIVE’S BASE SALARY, EXECUTIVE SHALL BE TREATED AS HAVING WAIVED
SUCH RIGHTS WITH RESPECT TO PAYMENTS DESIGNATED BY EXECUTIVE TO THE EXTENT
REQUIRED SUCH THAT THE AGGREGATE AMOUNT OF PAYMENTS SUBJECT TO THE EXCISE TAX IS
LESS THAN THE PARACHUTE PAYMENT LIMIT; PROVIDED, HOWEVER, THAT TO THE EXTENT
NECESSARY TO COMPLY WITH SECTION 409A OF THE CODE, THE WAIVER WILL BE PERFORMED
IN THE ORDER IN WHICH EACH DOLLAR OF VALUE SUBJECT TO A PAYMENT REDUCES THE
AMOUNT IN EXCESS OF THE PARACHUTE PAYMENT LIMIT TO THE GREATEST EXTENT.


 


4.5.2                        GROSS-UP DETERMINATIONS.  SUBJECT TO THE PROVISIONS
OF SECTION 4.5.3, BELOW, ALL DETERMINATIONS REQUIRED TO BE MADE UNDER THIS
SECTION 4.5, INCLUDING WHETHER AND WHEN A GROSS-UP PAYMENT IS REQUIRED AND THE
AMOUNT OF SUCH GROSS-UP PAYMENT AND THE ASSUMPTIONS TO BE UTILIZED IN ARRIVING
AT SUCH DETERMINATION, SHALL BE MADE BY A NATIONALLY

 

9

--------------------------------------------------------------------------------


 


RECOGNIZED ACCOUNTING FIRM SELECTED BY EXECUTIVE AND REASONABLY ACCEPTABLE TO
THE CORPORATION (THE “ACCOUNTING FIRM”), WHICH SHALL PROVIDE DETAILED SUPPORTING
CALCULATIONS BOTH TO THE CORPORATION AND EXECUTIVE WITHIN FIFTEEN (15) BUSINESS
DAYS OF THE RECEIPT OF NOTICE FROM EXECUTIVE THAT THERE HAS BEEN A PAYMENT, OR
SUCH EARLIER TIME AS IS REQUESTED BY THE CORPORATION.  ALL FEES AND EXPENSES OF
THE ACCOUNTING FIRM SHALL BE BORNE SOLELY BY THE CORPORATION.  ANY GROSS-UP
PAYMENT, AS DETERMINED PURSUANT TO THIS SECTION 4.5, SHALL BE PAID BY THE
CORPORATION TO EXECUTIVE WITHIN FIVE (5) DAYS OF THE RECEIPT OF THE ACCOUNTING
FIRM’S DETERMINATION.  IF THE ACCOUNTING FIRM DETERMINES THAT NO EXCISE TAX IS
PAYABLE BY EXECUTIVE, IT SHALL FURNISH EXECUTIVE WITH A WRITTEN OPINION THAT
FAILURE TO REPORT THE EXCISE TAX ON EXECUTIVE’S APPLICABLE FEDERAL INCOME TAX
RETURN WOULD NOT RESULT IN THE IMPOSITION OF A NEGLIGENCE OR SIMILAR PENALTY. 
ANY GOOD FAITH DETERMINATION BY THE ACCOUNTING FIRM SHALL BE BINDING UPON THE
CORPORATION AND EXECUTIVE.  AS A RESULT OF THE UNCERTAINTY IN THE APPLICATION OF
SECTION 4999 OF THE CODE AT THE TIME OF THE INITIAL DETERMINATION BY THE
ACCOUNTING FIRM HEREUNDER, IT IS POSSIBLE THAT GROSS-UP PAYMENTS WHICH WILL NOT
HAVE BEEN MADE BY THE CORPORATION SHOULD HAVE BEEN MADE (“UNDERPAYMENT”),
CONSISTENT WITH THE CALCULATIONS REQUIRED TO BE MADE HEREUNDER.  IN THE EVENT
THAT THE CORPORATION EXHAUSTS ITS REMEDIES PURSUANT TO SECTION 4.5.3, BELOW, AND
EXECUTIVE THEREAFTER IS REQUIRED TO MAKE A PAYMENT OF ANY EXCISE TAX, THE
ACCOUNTING FIRM SHALL DETERMINE THE AMOUNT OF THE UNDERPAYMENT THAT HAS OCCURRED
AND ANY SUCH UNDERPAYMENT SHALL BE PROMPTLY PAID BY THE CORPORATION TO OR FOR
THE BENEFIT OF EXECUTIVE.


 


4.5.3                        CLAIMS.  EXECUTIVE SHALL NOTIFY THE CORPORATION IN
WRITING OF ANY CLAIM BY THE INTERNAL REVENUE SERVICE THAT, IF SUCCESSFUL, WOULD
REQUIRE THE PAYMENT BY THE CORPORATION OF A GROSS-UP PAYMENT.  SUCH NOTIFICATION
SHALL BE GIVEN AS SOON AS PRACTICABLE BUT NO LATER THAN FIFTEEN (15) BUSINESS
DAYS AFTER EXECUTIVE IS INFORMED IN WRITING OF SUCH CLAIM AND SHALL APPRISE THE
CORPORATION OF THE NATURE OF SUCH CLAIM AND THE DATE ON WHICH SUCH CLAIM IS
REQUESTED TO BE PAID.  EXECUTIVE SHALL NOT PAY SUCH CLAIM PRIOR TO THE
EXPIRATION OF THE THIRTY (30)-DAY PERIOD FOLLOWING THE DATE ON WHICH EXECUTIVE
GIVES SUCH NOTICE TO THE CORPORATION (OR SUCH SHORTER PERIOD ENDING ON THE DATE
THAT ANY PAYMENT OF TAXES WITH RESPECT TO SUCH CLAIM IS DUE).  IF THE
CORPORATION NOTIFIES EXECUTIVE IN WRITING PRIOR TO THE EXPIRATION OF SUCH PERIOD
THAT IT DESIRES TO CONTEST SUCH CLAIM, EXECUTIVE SHALL:  (A) GIVE THE
CORPORATION ANY INFORMATION REASONABLY REQUESTED BY THE CORPORATION RELATING TO
SUCH CLAIM, (B) TAKE SUCH ACTION IN CONNECTION WITH CONTESTING SUCH CLAIM AS THE
CORPORATION SHALL REASONABLY REQUEST IN WRITING FROM TIME TO TIME, INCLUDING,
WITHOUT LIMITATION, ACCEPTING LEGAL REPRESENTATION WITH RESPECT TO SUCH CLAIM BY
AN ATTORNEY REASONABLY SELECTED BY THE CORPORATION, (C) COOPERATE WITH THE
CORPORATION IN GOOD FAITH IN ORDER EFFECTIVELY TO CONTEST SUCH CLAIM, AND
(D) PERMIT THE CORPORATION TO PARTICIPATE IN ANY PROCEEDINGS RELATING TO SUCH
CLAIM; PROVIDED, HOWEVER, THAT THE CORPORATION SHALL BEAR AND PAY DIRECTLY ALL
COSTS AND EXPENSES (INCLUDING ADDITIONAL INTEREST AND PENALTIES) INCURRED IN
CONNECTION WITH SUCH CONTEST AND SHALL INDEMNIFY AND HOLD EXECUTIVE HARMLESS, ON
AN AFTER-TAX BASIS, FOR ANY EXCISE TAX OR INCOME TAX (INCLUDING INTEREST AND
PENALTIES WITH RESPECT THERETO) IMPOSED AS A RESULT OF SUCH REPRESENTATION AND
PAYMENT OF COSTS AND EXPENSES.  WITHOUT LIMITING THE FOREGOING PROVISIONS OF
THIS SECTION 4.5.3, THE CORPORATION SHALL CONTROL ALL PROCEEDINGS TAKEN IN
CONNECTION WITH SUCH CONTEST AND, AT ITS SOLE OPTION, MAY PURSUE OR FOREGO ANY
AND ALL ADMINISTRATIVE APPEALS, PROCEEDINGS, HEARINGS AND CONFERENCES WITH THE
TAXING AUTHORITY IN RESPECT OF SUCH CLAIM AND MAY AT ITS SOLE OPTION, EITHER
DIRECT EXECUTIVE TO PAY THE TAX CLAIMED AND SUE FOR A REFUND OR CONTEST THE
CLAIM IN ANY PERMISSIBLE MANNER; AND EXECUTIVE AGREES TO PROSECUTE SUCH CONTEST
TO A DETERMINATION BEFORE ANY ADMINISTRATIVE TRIBUNAL, IN A COURT OF INITIAL
JURISDICTION AND IN ONE OR

 

10

--------------------------------------------------------------------------------


 


MORE APPELLATE COURTS, AS THE CORPORATION SHALL DETERMINE; PROVIDED FURTHER,
HOWEVER, THAT IF THE CORPORATION DIRECTS EXECUTIVE TO PAY SUCH CLAIM AND SUE FOR
A REFUND, THE CORPORATION SHALL (TO THE EXTENT PERMITTED BY LAW) ADVANCE THE
AMOUNT OF SUCH PAYMENT TO EXECUTIVE ON AN INTEREST-FREE BASIS AND SHALL
INDEMNIFY AND HOLD EXECUTIVE HARMLESS, ON AN AFTER-TAX BASIS, FROM ANY EXCISE
TAX OR INCOME TAX (INCLUDING INTEREST OR PENALTIES WITH RESPECT THERETO) IMPOSED
WITH RESPECT TO SUCH ADVANCE OR WITH RESPECT TO ANY IMPUTED INCOME WITH RESPECT
TO SUCH ADVANCE; AND PROVIDED, FURTHER, THAT ANY EXTENSION OF THE STATUTE OF
LIMITATIONS RELATING TO PAYMENT OF TAXES FOR THE TAXABLE YEAR OF EXECUTIVE WITH
RESPECT TO WHICH SUCH CONTESTED AMOUNT IS CLAIMED TO BE DUE IS LIMITED SOLELY TO
SUCH CONTESTED AMOUNT.  FURTHERMORE, THE CORPORATION’S CONTROL OF THE CONTEST
SHALL BE LIMITED TO ISSUES WITH RESPECT TO WHICH A GROSS-UP PAYMENT WOULD BE
PAYABLE HEREUNDER AND EXECUTIVE SHALL BE ENTITLED TO SETTLE OR CONTEST, AS THE
CASE MAY BE, ANY OTHER ISSUE RAISED BY THE INTERNAL REVENUE SERVICE OR ANY OTHER
TAXING AUTHORITY.


 


4.5.4                        REFUNDS.  IF, AFTER THE RECEIPT BY EXECUTIVE OF AN
AMOUNT ADVANCED BY THE CORPORATION PURSUANT TO SECTION 4.5.3, EXECUTIVE BECOMES
ENTITLED TO RECEIVE ANY REFUND WITH RESPECT TO SUCH CLAIM, EXECUTIVE SHALL
(SUBJECT TO THE CORPORATION’S COMPLYING WITH THE REQUIREMENTS OF SAID
SECTION 4.5.3) PROMPTLY PAY TO THE CORPORATION THE AMOUNT OF SUCH REFUND
(TOGETHER WITH ANY INTEREST PAID OR CREDITED THEREON, AFTER TAXES APPLICABLE
THERETO).  IF, AFTER THE RECEIPT BY EXECUTIVE OF AN AMOUNT ADVANCED BY THE
CORPORATION PURSUANT TO SECTION 4.5.3, A DETERMINATION IS MADE THAT EXECUTIVE
SHALL NOT BE ENTITLED TO ANY REFUND WITH RESPECT TO SUCH CLAIM AND THE
CORPORATION DOES NOT NOTIFY EXECUTIVE IN WRITING OF ITS INTENT TO CONTEST SUCH
DENIAL OF REFUND PRIOR TO THE EXPIRATION OF THIRTY (30) DAYS AFTER SUCH
DETERMINATION, THEN SUCH ADVANCE SHALL BE FORGIVEN AND SHALL NOT BE REQUIRED TO
BE REPAID; AND THE AMOUNT OF SUCH ADVANCE SHALL OFFSET, TO THE EXTENT THEREOF,
THE AMOUNT OF THE GROSS-UP PAYMENT REQUIRED TO BE PAID.


 


4.5.5                        TIMING OF GROSS-UP PAYMENT.  SUBJECT TO THE
FOREGOING PROVISIONS OF THIS SECTION 4.5 THAT MAY REQUIRE EARLIER PAYMENT, ANY
GROSS-UP PAYMENT SHALL BE PAID TO OR FOR THE BENEFIT OF EMPLOYEE BY DECEMBER 31
OF THE CALENDAR YEAR FOLLOWING THE CALENDAR YEAR IN WHICH THE EXCISE TAX IS
REMITTED, OR, IF NO EXCISE TAX IS REMITTED, BY DECEMBER 31 OF THE CALENDAR YEAR
FOLLOWING THE CALENDAR YEAR IN WHICH THERE IS A FINAL AND NONAPPEALABLE
SETTLEMENT OR OTHER RESOLUTION OF AN AUDIT OR LITIGATION RELATING TO THE EXCISE
TAX.


 


4.6                                 NON-EXCLUSIVITY OF RIGHTS.  NOTHING IN THIS
AGREEMENT SHALL PREVENT OR LIMIT EXECUTIVE’S CONTINUING OR FUTURE PARTICIPATION
IN ANY PLAN, PROGRAM, POLICY OR PRACTICE PROVIDED BY THE CORPORATION OR ITS
SUBSIDIARIES AND FOR WHICH EXECUTIVE MAY QUALIFY, NOR SHALL ANYTHING HEREIN
LIMIT OR OTHERWISE AFFECT SUCH RIGHTS AS EXECUTIVE MAY HAVE UNDER ANY OTHER
CONTRACT OR AGREEMENT WITH THE CORPORATION OR ITS SUBSIDIARIES AT OR SUBSEQUENT
TO THE TERMINATION DATE, WHICH SHALL BE PAYABLE IN ACCORDANCE WITH SUCH PLAN,
POLICY, PRACTICE OR PROGRAM OR CONTRACT OR AGREEMENT, EXCEPT AS EXPLICITLY
MODIFIED BY THIS AGREEMENT.


 


4.7                                 NO SET-OFF OR MITIGATION.  THE CORPORATION’S
OBLIGATION TO MAKE THE PAYMENTS PROVIDED FOR IN THIS AGREEMENT AND OTHERWISE TO
PERFORM ITS OBLIGATIONS HEREUNDER SHALL NOT BE AFFECTED BY ANY SETOFF,
COUNTERCLAIM, RECOUPMENT, DEFENSE, OR OTHER CLAIM, RIGHT OR ACTION THAT THE
CORPORATION MAY HAVE AGAINST EXECUTIVE OR OTHERS, EXCEPT TO THE EXTENT OF THE
MITIGATION AND SETOFF PROVISIONS PROVIDED FOR IN THIS AGREEMENT.  IN NO EVENT
SHALL EXECUTIVE BE OBLIGATED TO SEEK OTHER EMPLOYMENT OR TAKE ANY OTHER ACTION
BY WAY OF MITIGATION OF THE AMOUNTS PAYABLE TO

 

11

--------------------------------------------------------------------------------


 


EXECUTIVE UNDER ANY OF THE PROVISIONS OF THIS AGREEMENT AND SUCH AMOUNTS SHALL
NOT HE REDUCED WHETHER OR NOT EXECUTIVE OBTAINS OTHER EMPLOYMENT.


 


ARTICLE 5


 


RESTRICTIVE COVENANTS


 


5.1                                 CONFIDENTIAL INFORMATION.


 


5.1.1                        OBLIGATION TO MAINTAIN CONFIDENTIALITY.  EXECUTIVE
ACKNOWLEDGES THAT, BY REASON OF EXECUTIVE’S EMPLOYMENT BY THE CORPORATION, THE
EXECUTIVE WILL HAVE ACCESS TO CONFIDENTIAL INFORMATION (COLLECTIVELY,
“CONFIDENTIAL INFORMATION”) OF WELLCARE, THE CORPORATION AND THEIR RESPECTIVE
SUBSIDIARIES (COLLECTIVELY, THE “WELLCARE COMPANIES”).  EXECUTIVE ACKNOWLEDGES
THAT SUCH CONFIDENTIAL INFORMATION IS A VALUABLE AND UNIQUE ASSET OF THE
WELLCARE COMPANIES AND COVENANTS THAT, BOTH DURING AND AFTER THE TERM, EXECUTIVE
WILL NOT DISCLOSE ANY CONFIDENTIAL INFORMATION TO ANY PERSON (EXCEPT AS
EXECUTIVE’S DUTIES AS A DIRECTOR, OFFICER OR EMPLOYEE OF WELLCARE AND THE
CORPORATION REQUIRE) WITHOUT THE PRIOR WRITTEN AUTHORIZATION OF THE BOARD.  THE
OBLIGATION OF CONFIDENTIALITY IMPOSED BY THIS SECTION 5.1 SHALL NOT APPLY TO
CONFIDENTIAL INFORMATION THAT OTHERWISE BECOMES KNOWN TO THE PUBLIC THROUGH NO
ACT OF EXECUTIVE IN BREACH OF THIS AGREEMENT OR WHICH IS REQUIRED TO BE
DISCLOSED BY COURT ORDER, APPLICABLE LAW OR REGULATORY REQUIREMENTS, NOR SHALL
IT APPLY TO EXECUTIVE’S DISCLOSURE OF CONFIDENTIAL INFORMATION TO HIS ATTORNEYS
AND ADVISORS IN CONNECTION WITH A DISPUTE BETWEEN EXECUTIVE AND A WELLCARE
COMPANY.


 


5.1.2                        WELLCARE COMPANY PROPERTY.  ALL RECORDS, DESIGNS,
BUSINESS PLANS, FINANCIAL STATEMENTS, CUSTOMER LISTS, MANUALS, MEMORANDA, LISTS,
RESEARCH AND DEVELOPMENT PLANS, INTELLECTUAL PROPERTY AND OTHER PROPERTY
DELIVERED TO OR COMPILED BY EXECUTIVE BY OR ON BEHALF OF ANY WELLCARE COMPANY OR
ITS PROVIDERS, CLIENTS OR CUSTOMERS THAT PERTAIN TO THE BUSINESS OF ANY WELLCARE
COMPANY SHALL BE AND REMAIN THE PROPERTY OF SUCH WELLCARE COMPANY AND BE SUBJECT
AT ALL TIMES TO ITS DISCRETION AND CONTROL.  LIKEWISE, ALL CORRESPONDENCE,
REPORTS, RECORDS, CHARTS, ADVERTISING MATERIALS AND OTHER SIMILAR DATA
PERTAINING TO THE BUSINESS, ACTIVITIES, RESEARCH AND DEVELOPMENT, INTELLECTUAL
PROPERTY OR FUTURE PLANS OF A WELLCARE COMPANY THAT IS COLLECTED BY THE
EXECUTIVE SHALL BE DELIVERED PROMPTLY TO SUCH WELLCARE COMPANY WITHOUT REQUEST
BY IT UPON TERMINATION OF EXECUTIVE’S EMPLOYMENT.  FOR PURPOSES OF THIS
SECTION 5.1.2, “INTELLECTUAL PROPERTY” SHALL MEAN PATENTS, COPYRIGHTS,
TRADEMARKS, TRADE DRESS, TRADE SECRETS, OTHER SUCH RIGHTS, AND ANY APPLICATIONS
THEREFOR.


 


5.2                                 INVENTIONS.  EXECUTIVE IS HEREBY RETAINED IN
A CAPACITY SUCH THAT EXECUTIVE’S RESPONSIBILITIES MAY INCLUDE THE MAKING OF
TECHNICAL AND MANAGERIAL CONTRIBUTIONS OF VALUE TO THE WELLCARE COMPANIES. 
EXECUTIVE HEREBY ASSIGNS TO THE APPLICABLE WELLCARE COMPANY ALL RIGHTS, TITLE
AND INTEREST IN SUCH CONTRIBUTIONS AND INVENTIONS MADE OR CONCEIVED BY EXECUTIVE
ALONE OR JOINTLY WITH OTHERS DURING THE TERM THAT RELATES TO THE BUSINESS OF
SUCH WELLCARE COMPANY.  THIS ASSIGNMENT SHALL INCLUDE (A) THE RIGHT TO FILE AND
PROSECUTE PATENT APPLICATIONS ON SUCH INVENTIONS IN ANY AND ALL COUNTRIES,
(B) THE PATENT APPLICATIONS FILED AND PATENTS ISSUING THEREON, AND (C) THE RIGHT
TO OBTAIN COPYRIGHT, TRADEMARK OR TRADE NAME PROTECTION FOR ANY SUCH WORK
PRODUCT.  EXECUTIVE SHALL PROMPTLY AND FULLY DISCLOSE ALL SUCH CONTRIBUTIONS AND
INVENTIONS TO THE CORPORATION AND ASSIST THE CORPORATION OR ANY OTHER WELLCARE
COMPANY, AS THE CASE MAY BE, IN

 

12

--------------------------------------------------------------------------------


 


OBTAINING AND PROTECTING THE RIGHTS THEREIN (INCLUDING PATENTS THEREON), IN ANY
AND ALL COUNTRIES; PROVIDED, HOWEVER, THAT SAID CONTRIBUTIONS AND INVENTIONS
WILL BE THE PROPERTY OF THE APPLICABLE WELLCARE COMPANY, WHETHER OR NOT PATENTED
OR REGISTERED FOR COPYRIGHT, TRADEMARK OR TRADE NAME PROTECTION, AS THE CASE MAY
BE.  NOTWITHSTANDING THE FOREGOING, NO WELLCARE COMPANY SHALL HAVE ANY RIGHT,
TITLE OR INTEREST IN ANY WORK PRODUCT OR COPYRIGHTABLE WORK DEVELOPED OUTSIDE OF
WORK HOURS AND WITHOUT THE USE OF ANY WELLCARE COMPANY’S RESOURCES THAT DOES NOT
RELATE TO THE BUSINESS OF ANY WELLCARE COMPANY AND DOES NOT RESULT FROM ANY WORK
PERFORMED BY EXECUTIVE FOR ANY WELLCARE COMPANY.


 


5.3                                 UNFAIR COMPETITION.


 


5.3.1                        SCOPE OF COVENANT.  EXECUTIVE AGREES THAT DURING
THE TERM, AND FOR THE ONE-YEAR PERIOD BEGINNING ON THE TERMINATION DATE,
EXECUTIVE SHALL NOT, DIRECTLY OR INDIRECTLY, FOR HIMSELF OR ON BEHALF OF OR IN
CONJUNCTION WITH ANY OTHER PERSON, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
BOARD:


 

(A)                                  ENGAGE AS AN OFFICER, DIRECTOR,
SHAREHOLDER, OWNER, PARTNER, JOINT VENTURER OR IN ANY MANAGERIAL CAPACITY,
WHETHER AS AN EMPLOYEE, INDEPENDENT CONTRACTOR, CONSULTANT OR ADVISOR (PAID OR
UNPAID), OR AS A SALES REPRESENTATIVE, OR OTHERWISE PARTICIPATE, IN EACH CASE,
IN ANY BUSINESS THAT SELLS, MARKETS, OR PROVIDES ANY BENEFITS OR SERVICES WITHIN
ANY STATE IN WHICH A WELLCARE COMPANY IS DOING BUSINESS AT THE TIME EXECUTIVE
CEASES TO BE EMPLOYED BY THE CORPORATION THAT ARE IN DIRECT COMPETITION WITH THE
BENEFITS OR SERVICES PROVIDED BY SUCH WELLCARE COMPANY IN SUCH STATE;

 

(B)                                 RECRUIT, HIRE OR SOLICIT ANY EMPLOYEE OR
FORMER EMPLOYEE OF ANY WELLCARE COMPANY OR ENCOURAGE ANY EMPLOYEE OF ANY
WELLCARE COMPANY TO LEAVE SUCH WELLCARE COMPANY’S EMPLOY, UNLESS SUCH FORMER
EMPLOYEE HAS NOT BEEN EMPLOYED BY THE WELLCARE GROUP FOR A PERIOD IN EXCESS OF
SIX MONTHS; PROVIDED, HOWEVER, THAT THE PROVISIONS OF THIS CLAUSE (B) SHALL NOT
APPLY TO ANY MEMBER OF EXECUTIVE’S IMMEDIATE FAMILY;

 

(C)                                  CALL UPON ANY PERSON WHO IS AT THE TIME
EXECUTIVE CEASES TO BE EMPLOYED BY THE CORPORATION, OR WHO WAS AT ANY TIME
DURING THE ONE YEAR PERIOD PRIOR TO THE DATE EXECUTIVE CEASES TO BE EMPLOYED BY
THE CORPORATION, A PROVIDER, CUSTOMER OR AGENT OF ANY WELLCARE COMPANY FOR THE
PURPOSE OF SOLICITING OR SELLING BENEFITS OR SERVICES THAT WOULD VIOLATE CLAUSE
(A) ABOVE; OR

 

(D)                                 REQUEST OR ADVISE ANY PROVIDER, CUSTOMER OR
AGENT OF ANY WELLCARE COMPANY TO WITHDRAW, CURTAIL OR CANCEL ITS BUSINESS
DEALINGS WITH SUCH WELLCARE COMPANY;

 

provided, however, that nothing in this Section 5.3.1 shall be construed to
preclude Executive from making any investment in the securities of any business
enterprise whether or not engaged

 

13

--------------------------------------------------------------------------------


 

in competition with any WellCare Company, to the extent that such securities are
actively traded on a national securities exchange or in the over-the-counter
market in the United States or on any foreign securities exchange, but only if
such investment does not exceed two percent (2%) of the outstanding voting
securities of such enterprise, provided that such permitted activity shall not
relieve the Executive from any other provisions of this Agreement.

 


5.3.2                        REASONABLENESS.  IT IS AGREED BY THE PARTIES THAT
THE FOREGOING COVENANTS IN THIS SECTION 5.3 IMPOSE A REASONABLE RESTRAINT ON
EXECUTIVE IN LIGHT OF THE ACTIVITIES AND BUSINESS OF THE WELLCARE COMPANIES ON
THE DATE OF THE EXECUTION OF THIS AGREEMENT AND THE CURRENT PLANS OF THE
WELLCARE COMPANIES.  EXECUTIVE ACKNOWLEDGES THAT THE COVENANTS IN THIS
SECTION 5.3 SHALL NOT PREVENT EXECUTIVE FROM EARNING A LIVELIHOOD UPON THE
TERMINATION OF EMPLOYMENT HEREUNDER, BUT MERELY PREVENTS UNFAIR COMPETITION WITH
THE WELLCARE COMPANIES FOR A LIMITED PERIOD OF TIME.


 


5.3.3                        SEVERABILITY.  THE COVENANTS IN THIS SECTION 5.3
ARE SEVERABLE AND SEPARATE, AND THE UNENFORCEABILITY OF ANY SPECIFIC COVENANT
SHALL NOT AFFECT THE PROVISIONS OF ANY OTHER COVENANT.  IN THE EVENT ANY COURT
OF COMPETENT JURISDICTION SHALL DETERMINE THAT THE SCOPE, TIME OR TERRITORIAL
RESTRICTIONS SET FORTH HEREIN ARE UNREASONABLE, THEN IT IS THE INTENTION OF THE
PARTIES THAT SUCH RESTRICTIONS BE ENFORCED TO THE FULLEST EXTENT THAT SUCH COURT
DEEMS REASONABLE, AND THIS AGREEMENT SHALL THEREBY BE REFORMED.


 


5.3.4                        ENFORCEMENT BY THE CORPORATION NOT LIMITED.  ALL OF
THE COVENANTS IN THIS SECTION 5.3 SHALL BE CONSTRUED AS AN AGREEMENT INDEPENDENT
OF ANY OTHER PROVISION IN THIS AGREEMENT, AND THE EXISTENCE OF ANY CLAIM OR
CAUSE OF ACTION OF EXECUTIVE AGAINST ANY WELLCARE COMPANY, WHETHER PREDICATED IN
THIS AGREEMENT OR OTHERWISE, SHALL NOT CONSTITUTE A DEFENSE TO THE ENFORCEMENT
BY THE CORPORATION OR WELLCARE OF SUCH COVENANTS.


 


5.4                                 BREACH OF RESTRICTIVE COVENANTS.  THE
PARTIES AGREE THAT A BREACH OR VIOLATION OF THIS ARTICLE 5 WILL RESULT IN
IMMEDIATE AND IRREPARABLE INJURY AND HARM TO THE INNOCENT PARTY, AND THAT SUCH
INNOCENT PARTY SHALL HAVE, IN ADDITION TO ANY AND ALL REMEDIES OF LAW AND OTHER
CONSEQUENCES UNDER THIS AGREEMENT, THE RIGHT TO SEEK AN INJUNCTION, SPECIFIC
PERFORMANCE OR OTHER EQUITABLE RELIEF TO PREVENT THE VIOLATION OF THE
OBLIGATIONS HEREUNDER.


 


ARTICLE 6


 


ARBITRATION


 


6.1                                 GENERAL.  EXCEPT FOR AN ACTION FOR EQUITABLE
RELIEF THAT IS PERMITTED TO BE SOUGHT PURSUANT TO SECTION 5.4, ANY CONTROVERSY,
DISPUTE, OR CLAIM BETWEEN THE PARTIES TO THIS AGREEMENT, INCLUDING ANY CLAIM
ARISING OUT OF, IN CONNECTION WITH, OR IN RELATION TO THE FORMATION,
INTERPRETATION, PERFORMANCE OR BREACH OF THIS AGREEMENT SHALL BE SETTLED
EXCLUSIVELY BY ARBITRATION, BEFORE A SINGLE ARBITRATOR, IN ACCORDANCE WITH THIS
ARTICLE 6 AND THE THEN MOST APPLICABLE RULES OF THE AMERICAN ARBITRATION
ASSOCIATION.  JUDGMENT UPON ANY AWARD RENDERED BY THE ARBITRATOR MAY BE ENTERED
BY ANY STATE OR FEDERAL COURT HAVING JURISDICTION THEREOF.  SUCH ARBITRATION
SHALL BE ADMINISTERED BY THE AMERICAN ARBITRATION ASSOCIATION.  ARBITRATION
SHALL BE THE EXCLUSIVE REMEDY FOR DETERMINING ANY SUCH DISPUTE, REGARDLESS OF
ITS NATURE.  NOTWITHSTANDING THE FOREGOING, EITHER PARTY MAY IN AN APPROPRIATE
MATTER APPLY TO A COURT FOR PROVISIONAL RELIEF,

 

14

--------------------------------------------------------------------------------


 


INCLUDING A TEMPORARY RESTRAINING ORDER OR A PRELIMINARY INJUNCTION, ON THE
GROUND THAT THE AWARD TO WHICH THE APPLICANT MAY BE ENTITLED IN ARBITRATION MAY
BE RENDERED INEFFECTUAL WITHOUT PROVISIONAL RELIEF.  UNLESS MUTUALLY AGREED BY
THE PARTIES OTHERWISE, ANY ARBITRATION SHALL TAKE PLACE IN TAMPA, FLORIDA.


 


6.2           SELECTION OF ARBITRATOR.  IN THE EVENT THE PARTIES ARE UNABLE TO
AGREE UPON AN ARBITRATOR, THE PARTIES SHALL SELECT A SINGLE ARBITRATOR FROM A
LIST OF NINE ARBITRATORS DRAWN BY THE PARTIES AT RANDOM FROM THE “INDEPENDENT”
(OR “GOLD CARD”) LIST OF RETIRED JUDGES OR, AT THE OPTION OF EXECUTIVE, FROM A
LIST OF NINE PERSONS (WHICH SHALL BE RETIRED JUDGES OR CORPORATE OR LITIGATION
ATTORNEYS EXPERIENCED IN EXECUTIVE EMPLOYMENT AGREEMENTS) PROVIDED BY THE OFFICE
OF THE AMERICAN ARBITRATION ASSOCIATION HAVING JURISDICTION OVER TAMPA,
FLORIDA.  IF THE PARTIES ARE UNABLE TO AGREE UPON AN ARBITRATOR FROM THE LIST SO
DRAWN, THEN THE PARTIES SHALL EACH STRIKE NAMES ALTERNATELY FROM THE LIST WITH
THE FIRST TO STRIKE BEING DETERMINED BY LOT.  AFTER EACH PARTY HAS USED FOUR
STRIKES, THE REMAINING NAME ON THE LIST SHALL BE THE ARBITRATOR.  IF SUCH PERSON
IS UNABLE TO SERVE FOR ANY REASON, THE PARTIES SHALL REPEAT THIS PROCESS UNTIL
AN ARBITRATOR IS SELECTED.


 


6.3           APPLICABILITY OF ARBITRATION; REMEDIAL AUTHORITY.  THIS AGREEMENT
TO RESOLVE ANY DISPUTES BY BINDING ARBITRATION SHALL EXTEND TO CLAIMS AGAINST
ANY PARENT, SUBSIDIARY OR AFFILIATE OF EACH PARTY, AND, WHEN ACTING WITHIN SUCH
CAPACITY, ANY OFFICER, DIRECTOR, STOCKHOLDER, EMPLOYEE OR AGENT OF EACH PARTY,
OR OF ANY OF THE ABOVE, AND SHALL APPLY AS WELL TO CLAIMS ARISING OUT OF STATE
AND FEDERAL STATUTES AND LOCAL ORDINANCES AS WELL AS TO CLAIMS ARISING UNDER THE
COMMON LAW.  IN THE EVENT OF A DISPUTE SUBJECT TO THIS PARAGRAPH THE PARTIES
SHALL BE ENTITLED TO REASONABLE DISCOVERY SUBJECT TO THE DISCRETION OF THE
ARBITRATOR.  THE REMEDIAL AUTHORITY OF THE ARBITRATOR (WHICH SHALL INCLUDE THE
RIGHT TO GRANT INJUNCTIVE OR OTHER EQUITABLE RELIEF) SHALL BE THE SAME AS, BUT
NO GREATER THAN, WOULD BE THE REMEDIAL POWER OF A COURT HAVING JURISDICTION OVER
THE PARTIES AND THEIR DISPUTE.  THE ARBITRATOR SHALL, UPON AN APPROPRIATE
MOTION, DISMISS ANY CLAIM WITHOUT AN EVIDENTIARY HEARING IF THE PARTY BRINGING
THE MOTION ESTABLISHES THAT HE OR IT WOULD BE ENTITLED TO SUMMARY JUDGMENT IF
THE MATTER HAD BEEN PURSUED IN COURT LITIGATION.  IN THE EVENT OF A CONFLICT
BETWEEN THE APPLICABLE RULES OF THE AMERICAN ARBITRATION ASSOCIATION AND THESE
PROCEDURES, THE PROVISIONS OF THESE PROCEDURES SHALL GOVERN.


 


6.4           FEES AND EXPENSES.  ANY FILING OR ADMINISTRATIVE FEES SHALL BE
BORNE INITIALLY BY THE PARTY REQUESTING ARBITRATION.  NOTWITHSTANDING THE
FOREGOING, THE CORPORATION SHALL REIMBURSE EXECUTIVE FOR ALL LEGAL FEES AND
EXPENSES THAT EXECUTIVE MAY REASONABLY INCUR AS A RESULT OF ANY CONTEST BY THE
CORPORATION, EXECUTIVE OR OTHERS REGARDING THE VALIDITY OR ENFORCEABILITY OF, OR
LIABILITY UNDER, ANY PROVISION OF THIS AGREEMENT OR ANY GUARANTEE OF PERFORMANCE
THEREOF (INCLUDING AS A RESULT OF ANY CONTEST BY EXECUTIVE ABOUT THE AMOUNT OF
ANY PAYMENT PURSUANT TO THIS AGREEMENT), SO LONG AS EXECUTIVE SUBSTANTIALLY
PREVAILS ON ANY MATERIAL CLAIM IN THE DISPUTE.  IN NO EVENT WILL THE EXECUTIVE
BE RESPONSIBLE FOR THE CORPORATION’S OR WELLCARE’S FEES OR EXPENSES ARISING OUT
OF ANY SUCH CONTEST.


 


6.5           AWARD FINAL AND BINDING.  THE ARBITRATOR SHALL RENDER AN AWARD AND
WRITTEN OPINION, AND THE AWARD SHALL BE FINAL AND BINDING UPON THE PARTIES.  IF
ANY OF THE PROVISIONS OF THIS PARAGRAPH, OR OF THIS AGREEMENT, ARE DETERMINED TO
BE UNLAWFUL OR OTHERWISE UNENFORCEABLE, IN WHOLE OR IN PART, SUCH DETERMINATION
SHALL NOT AFFECT THE VALIDITY OF THE REMAINDER OF THIS AGREEMENT, AND THIS
AGREEMENT SHALL BE REFORMED TO THE EXTENT NECESSARY TO CARRY OUT ITS

 

15

--------------------------------------------------------------------------------



 


PROVISIONS TO THE GREATEST EXTENT POSSIBLE AND TO INSURE THAT THE RESOLUTION OF
ALL CONFLICTS BETWEEN THE PARTIES, INCLUDING THOSE ARISING OUT OF STATUTORY
CLAIMS, SHALL BE RESOLVED BY NEUTRAL, BINDING ARBITRATION.  IF A COURT SHOULD
FIND THAT THE ARBITRATION PROVISIONS OF THIS AGREEMENT ARE NOT ABSOLUTELY
BINDING, THEN THE PARTIES INTEND ANY ARBITRATION DECISION AND AWARD TO BE FULLY
ADMISSIBLE IN EVIDENCE IN ANY SUBSEQUENT ACTION, GIVEN GREAT WEIGHT BY ANY
FINDER OF FACT AND TREATED AS DETERMINATIVE TO THE MAXIMUM EXTENT PERMITTED BY
LAW.


 


ARTICLE 7


 


MISCELLANEOUS


 


7.1           AMENDMENTS.  THE PROVISIONS OF THIS AGREEMENT MAY NOT BE WAIVED,
ALTERED, AMENDED OR REPEALED IN WHOLE OR IN PART EXCEPT BY THE SIGNED WRITTEN
CONSENT OF THE PARTIES SOUGHT TO BE BOUND BY SUCH WAIVER, ALTERATION, AMENDMENT
OR REPEAL.


 


7.2           ENTIRE AGREEMENT.  THIS AGREEMENT, THE INDEMNIFICATION AGREEMENT,
AND ANY AGREEMENTS PERTAINING TO RESTRICTED STOCK OF WELLCARE GRANTED TO
EXECUTIVE AND ANY OPTIONS TO PURCHASE WELLCARE COMMON STOCK GRANTED TO EXECUTIVE
CONSTITUTE THE TOTAL AND COMPLETE AGREEMENT OF THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDE ALL PRIOR AND CONTEMPORANEOUS
UNDERSTANDINGS AND AGREEMENTS HERETOFORE MADE AND THERE ARE NO OTHER
REPRESENTATIONS, UNDERSTANDINGS OR AGREEMENTS.  FOR THE AVOIDANCE OF DOUBT, THIS
AGREEMENT SHALL, FROM AND AFTER THE EFFECTIVE DATE, SUPERSEDE THE EXISTING
AGREEMENT.


 


7.3           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH SHALL
TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


7.4           SEVERABILITY.  EACH TERM, COVENANT, CONDITION OR PROVISION OF THIS
AGREEMENT SHALL BE VIEWED AS SEPARATE AND DISTINCT, AND IN THE EVENT THAT ANY
SUCH TERM, COVENANT, CONDITION OR PROVISION SHALL BE DEEMED BY AN ARBITRATOR OR
A COURT OF COMPETENT JURISDICTION TO BE INVALID OR UNENFORCEABLE, THE COURT OR
ARBITRATOR FINDING SUCH INVALIDITY OR UNENFORCEABILITY SHALL MODIFY OR REFORM
THIS AGREEMENT TO GIVE AS MUCH EFFECT AS POSSIBLE TO THE TERMS AND PROVISIONS OF
THIS AGREEMENT.  ANY TERM OR PROVISION WHICH CANNOT BE SO MODIFIED OR REFORMED
SHALL BE DELETED AND THE REMAINING TERMS AND PROVISIONS SHALL CONTINUE IN FULL
FORCE AND EFFECT.


 


7.5           WAIVER OR DELAY.  THE FAILURE OR DELAY ON THE PART OF THE
CORPORATION OR EXECUTIVE TO EXERCISE ANY RIGHT OR REMEDY, POWER OR PRIVILEGE
HEREUNDER SHALL NOT OPERATE AS A WAIVER THEREOF.  A WAIVER, TO BE EFFECTIVE,
MUST BE IN WRITING AND SIGNED BY THE PARTY MAKING THE WAIVER.  A WRITTEN WAIVER
OF DEFAULT SHALL NOT OPERATE AS A WAIVER OF ANY OTHER DEFAULT OR OF THE SAME
TYPE OF DEFAULT ON A FUTURE OCCASION.


 


7.6           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING ON AND
SHALL INURE TO THE BENEFIT OF THE PARTIES TO IT AND THEIR RESPECTIVE HEIRS,
LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS, EXCEPT AS OTHERWISE PROVIDED
HEREIN.  NEITHER THIS AGREEMENT NOR ANY OF THE RIGHTS, BENEFITS, OBLIGATIONS OR
DUTIES HEREUNDER MAY BE ASSIGNED OR TRANSFERRED BY EXECUTIVE EXCEPT BY OPERATION
OF LAW.  WITHOUT THE PRIOR WRITTEN CONSENT OF EXECUTIVE, THIS AGREEMENT SHALL
NOT BE ASSIGNED BY THE CORPORATION.  THE CORPORATION WILL REQUIRE ANY SUCCESSOR
(WHETHER DIRECT OR

 

16

--------------------------------------------------------------------------------



 


INDIRECT BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO ALL OR
SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE CORPORATION TO ASSUME
EXPRESSLY AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME
EXTENT THAT THE CORPORATION WOULD BE REQUIRED TO PERFORM IF NO SUCH SUCCESSION
HAD TAKEN PLACE.


 


7.7           NECESSARY ACTS.  EACH PARTY TO THIS AGREEMENT SHALL PERFORM ANY
FURTHER ACTS AND EXECUTE AND DELIVER ANY ADDITIONAL AGREEMENTS, ASSIGNMENTS OR
DOCUMENTS THAT MAY BE REASONABLY NECESSARY TO CARRY OUT THE PROVISIONS OR TO
EFFECTUATE THE PURPOSE OF THIS AGREEMENT.


 


7.8           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND
INTERPRETED, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE.


 


7.9           NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS
TO BE GIVEN UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE
BEEN DULY GIVEN ON THE DATE OF SERVICE, IF PERSONALLY SERVED ON THE PARTY TO
WHOM NOTICE IS TO BE GIVEN, OR 48 HOURS AFTER MAILING, IF MAILED TO THE PARTY TO
WHOM NOTICE IS TO BE GIVEN BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED, POSTAGE PREPAID, AND PROPERLY ADDRESSED TO THE PARTY AT HIS ADDRESS
SET FORTH AS FOLLOWS OR ANY OTHER ADDRESS THAT ANY PARTY MAY DESIGNATE BY
WRITTEN NOTICE TO THE OTHER PARTIES:


 

To Executive:

 

Thomas F. O’Neil III

 

 

On file with the Corporation

 

 

 

WellCare or the Corporation:

 

WellCare Health Plans, Inc.

 

 

8735 Henderson Road

 

 

Renaissance Two

 

 

Tampa, FL 33634

 

 

Attn: Chief Executive Officer

 

 

Facsimile: (813) 290-6210

 


7.10         HEADINGS AND CAPTIONS.  THE HEADINGS AND CAPTIONS USED HEREIN ARE
SOLELY FOR THE PURPOSE OF REFERENCE ONLY AND ARE NOT TO BE CONSIDERED AS
CONSTRUING OR INTERPRETING THE PROVISIONS OF THIS AGREEMENT.


 


7.11         CONSTRUCTION.  ALL TERMS AND DEFINITIONS CONTAINED HEREIN SHALL BE
CONSTRUED IN SUCH A MANNER THAT SHALL GIVE EFFECT TO THE FULLEST EXTENT POSSIBLE
TO THE EXPRESS OR IMPLIED INTENT OF THE PARTIES HEREBY.


 


7.12         COUNSEL.  EXECUTIVE HAS BEEN ADVISED BY WELLCARE AND THE
CORPORATION THAT HE SHOULD CONSIDER SEEKING THE ADVICE OF COUNSEL IN CONNECTION
WITH THE EXECUTION OF THIS AGREEMENT AND THE OTHER AGREEMENTS CONTEMPLATED
HEREBY AND EXECUTIVE HAS HAD AN OPPORTUNITY TO DO SO.  EXECUTIVE HAS READ AND
UNDERSTANDS THIS AGREEMENT, AND HAS SOUGHT THE ADVICE OF COUNSEL TO THE EXTENT
HE HAS DETERMINED APPROPRIATE.  THE CORPORATION SHALL REIMBURSE EXECUTIVE FOR
THE REASONABLE FEES AND EXPENSES OF EXECUTIVE’S COUNSEL(S) IN CONNECTION WITH
THE PREPARATION, NEGOTIATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
OTHER AGREEMENTS CONTEMPLATED HEREBY.

 

17

--------------------------------------------------------------------------------



 


7.13         WITHHOLDING OF COMPENSATION.  EXECUTIVE HEREBY AGREES THAT THE
CORPORATION MAY DEDUCT AND WITHHOLD FROM THE COMPENSATION OR OTHER AMOUNTS
PAYABLE TO EXECUTIVE HEREUNDER OR OTHERWISE IN CONNECTION WITH EXECUTIVE’S
EMPLOYMENT ANY AMOUNTS REQUIRED TO BE DEDUCTED AND WITHHELD BY THE CORPORATION
UNDER THE PROVISIONS OF ANY APPLICABLE FEDERAL, STATE AND LOCAL STATUTE, LAW,
REGULATION, ORDINANCE OR ORDER.


 

[Remainder of Page Intentionally Left Blank]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

WELLCARE

 

 

 

WELLCARE HEALTH PLANS, INC.

 

 

 

 

 

By:

/s/ Heath Schiesser

 

 

Name:

Heath Schiesser

 

 

Title:

President & CEO

 

 

 

 

 

CORPORATION

 

 

 

COMPREHENSIVE HEALTH

 

MANAGEMENT, INC.

 

 

 

 

 

By:

/s/ Heath Schiesser

 

 

Name:

Heath Schiesser

 

 

Title:

President & CEO

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Thomas F. O’Neil III

 

Thomas F. O’Neil III

 

19

--------------------------------------------------------------------------------


 

EXHIBIT A

 

WAIVER AND RELEASE AGREEMENT

 

THIS WAIVER AND RELEASE AGREEMENT (this “Release”) is entered into as of [TO BE
DETERMINED AT TERMINATION OF EMPLOYMENT] (the “Effective Date”), by Thomas F.
O’Neil III (the “Executive”) in consideration of severance pay and benefits (the
“Severance Payment”) provided to the Executive by Comprehensive Health
Management, Inc., a Florida corporation (the “Corporation”), pursuant to clauses
(b) and (c) of Section 4.3.2 of the Employment Agreement by and between the
Corporation and the Executive (the “Employment Agreement”).

 

1.             Waiver and Release.  Subject to the last sentence of the first
paragraph of this Section 1, the Executive, on his own behalf and on behalf of
his heirs, executors, administrators, attorneys and assigns, hereby
unconditionally and irrevocably releases, waives and forever discharges the
Corporation and each of its affiliates, parents, successors, predecessors, and
the subsidiaries, directors, owners, members, shareholders, officers, agents,
and employees of the Corporation and its affiliates, parents, successors,
predecessors, and subsidiaries (collectively, all of the foregoing are referred
to as the “Employer”), from any and all causes of action, claims and damages,
including attorneys’ fees, whether known or unknown, foreseen or unforeseen,
presently asserted or otherwise arising through the date of his signing of this
Release, concerning his employment or separation from employment.  Subject to
the last sentence of the first paragraph of this Section 1, this Release
includes, but is not limited to, any payments, benefits or damages arising under
any federal law (including, but not limited to, Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Employee Retirement
Income Security Act of 1974, the Americans with Disabilities Act, Executive
Order 11246, the Family and Medical Leave Act, and the Worker Adjustment and
Retraining Notification Act, each as amended); any claim arising under any state
or local laws, ordinances or regulations (including, but not limited to, any
state or local laws, ordinances or regulations requiring that advance notice be
given of certain workforce reductions); and any claim arising under any common
law principle or public policy, including, but not limited to, all suits in tort
or contract, such as wrongful termination, defamation, emotional distress,
invasion of privacy or loss of consortium.  Notwithstanding any other provision
of this Release to the contrary, this Release does not encompass, and Executive
does not release, waive or discharge, the obligations of WellCare and/or the
Corporation (a) to make the payments and provide the other benefits contemplated
by the Employment Agreement, or (b) under any restricted stock agreement, option
agreement or other agreement pertaining to Executive’s equity ownership, or
(c) under any indemnification or similar agreement with Executive.

 

The Executive understands that by signing this Release, he is not waiving any
claims or administrative charges which cannot be waived by law.  He is waiving,
however, any right to monetary recovery or individual relief should any federal,
state or local agency (including the Equal Employment Opportunity Commission)
pursue any claim on his behalf arising out of or related to his employment with
and/or separation from employment with the Corporation.

 

20

--------------------------------------------------------------------------------


 

The Executive further agrees without any reservation whatsoever, never to sue
the Employer or become a party to a lawsuit on the basis of any and all claims
of any type lawfully and validly released in this Release.

 

2.             Acknowledgments.  The Executive is signing this Release knowingly
and voluntarily.  He acknowledges that:

 

(a)                                  He is hereby advised in writing to consult
an attorney before signing this Release Agreement;

 

(b)                                 He has relied solely on his own judgment
and/or that of his attorney regarding the consideration for and the terms of
this Release and is signing this Release Agreement knowingly and voluntarily of
his own free will;

 

(c)                                  He is not entitled to the Severance Payment
unless he agrees to and honors the terms of this Release;

 

(d)                                 He has been given at least twenty-one (21)
calendar days to consider this Release, or he or she expressly waives his right
to have at least twenty-one (21) days to consider this Release;

 

(e)                                  He may revoke this Release within seven
(7) calendar days after signing it by submitting a written notice of revocation
to the Employer.  He further understands that this Release is not effective or
enforceable until after the seven (7) day period of revocation has expired
without revocation, and that if he or she revokes this Release within the seven
(7) day revocation period, he will not receive the Severance Pay;

 

(f)                                    He has read and understands the Release
and further understands that, subject to the limitations contained herein, it
includes a general release of any and all known and unknown, foreseen or
unforeseen claims presently asserted or otherwise arising through the date of
his signing of this Release that he may have against the Employer; and

 

(g)                                 No statements made or conduct by the
Employer has in any way coerced or unduly influenced him or her to execute this
Release.

 

3.             No Admission of Liability.  This Release does not constitute an
admission of liability or wrongdoing on the part of the Employer, the Employer
does not admit there has been any wrongdoing whatsoever against the Executive,
and the Employer expressly denies that any wrongdoing has occurred.

 

4.             Entire Agreement.  There are no other agreements of any nature
between the Employer and the Executive with respect to the matters discussed in
this Release Agreement,

 

21

--------------------------------------------------------------------------------


 

except as expressly stated herein, and in signing this Release, the Executive is
not relying on any agreements or representations, except those expressly
contained in this Release.

 

5.             Execution.  It is not necessary that the Employer sign this
Release following the Executive’s full and complete execution of it for it to
become fully effective and enforceable.

 

6.             Severability.  If any provision of this Release is found, held or
deemed by a court of competent jurisdiction to be void, unlawful or
unenforceable under any applicable statute or controlling law, the remainder of
this Release shall continue in full force and effect.

 

7.             Governing Law.  This Release shall be governed by the laws of the
State of Florida, excluding the choice of law rules thereof.

 

8.             Headings.  Section and subsection headings contained in this
Release are inserted for the convenience of reference only.  Section and
subsection headings shall not be deemed to be a part of this Release for any
purpose, and they shall not in any way define or affect the meaning,
construction or scope of any of the provisions hereof.

 

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
day and year first herein above written.

 

 

EXECUTIVE:

 

 

 

 

 

 

 

THOMAS F. O’NEIL III

 

22

--------------------------------------------------------------------------------